                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

TONY L. ADY, JR., #1656901,                         §
                                                    §
        Plaintiff,                                  §
                                                    §
v.                                                  §          Case No. 6:18-CV-637-JDK-KNM
                                                    §
FNU RODRIGOUS, et al.,                              §
                                                    §
        Defendants.                                 §

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

         Plaintiff Tony L. Ady, Jr., an inmate confined in the Texas prison system, proceeding

 pro se, filed the above-styled and numbered civil rights lawsuit pursuant to 42 U.S.C. § 1983.

 The complaint was referred to United States Magistrate Judge K. Nicole Mitchell, who issued a

 Report and Recommendation (Docket No. 21) concluding that the lawsuit should be dismissed

 for want of prosecution and failure to obey an order.

         On June 26, 2019, Mr. Ady filed Objections to the Report. Docket No. 22. In his

 Objections, Mr. Ady complained that he did not have the money to pay the $2.73 initial partial

 filing fee as instructed in the Court’s February 22, 2019 Order. Docket No. 12. A review of

 the Court’s docket reflects that Judge Mitchell previously granted extensions of time to

 either pay the initial partial filing fee or submit a new application to proceed in forma pauperis

 on the standardized form, along with a current six-month history of his Inmate Account Activity

 sheet, showing his inability to pay the initial partial filing fee. Docket Nos. 15 & 20.

         Mr. Ady submitted an in forma pauperis data sheet with his Objections on June 26, 2019.

 (Docket No. 22-1). Mr. Ady’s in forma pauperis data sheet reflects a balance of $26.16, which

 is sufficient to pay the $2.73 initial partial filing fee. In the interests of justice, Judge Mitchell
construed Mr. Ady’s Objections and in forma pauperis data sheet as a request for an

extension of time to pay the initial partial filing fee, and therefore extended the deadline to

pay the initial partial filing fee to July 23, 2019. Docket No. 23. As of the date of this Order,

Mr. Ady has not paid the initial partial filing fee of $2.73.

       The Report of the Magistrate Judge, which contains proposed findings of fact and

recommendations for the disposition of such action, has been presented for consideration, and

having made a de novo review of the Objections raised by Mr. Ady, the Court is of the opinion

that the findings and conclusions of the Magistrate Judge are correct and that the Objections

by Mr. Ady are without merit.             The Court therefore ADOPTS the findings and

conclusions of the Magistrate Judge as the findings and conclusions of the Court. It is

therefore

       ORDERED that the complaint is DISMISSED WITHOUT PREJUDICE for want

of prosecution and failure to obey an order of the Court. FED. R. CIV. P. 41(b). All motions

not previously ruled on are DENIED.

       So ORDERED and SIGNED this 26th day of July, 2019.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE
